EXAMINER'S COMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 04, 2021 has been entered.
Response to Amendment
This notice of allowance is responsive to the amendment filed with Applicant’s request noted above. As directed by the amendment, claims 1, 9 and 18 have been amended.
Claims 1-20 are presently pending.
Response to Arguments
Applicant’s arguments, see page -9- of remarks, filed August 02, 20221, with respect to the pending have been fully considered and are persuasive.  Specifically, the argument in second full paragraph of page -9-, Essert fails to disclose a planned trajectory as recited in the third stanza of claims 1, 9 or 18 as amended. For this reason, the prior art rejections of May 28, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to reasonably disclose or render obvious a method, system or medium for treatment trajectory guidance in a patient’s brain that comprise all limitations of claims 1, 9 or 18 when taken as a whole. The closest prior art reference are Essert et al., “Automatic computation of electrode trajectories for Deep Brain Stimulation” and Thomas et al., US 20160070436 A1. The combination of Essert et al, and Thomas et al, fail to disclose a planned treatment trajectory that is curved based on a fit to modified feature points of a modified 3D model of the patient’s brain. Although curved treatment trajectory of patients brain are known, e.g., as disclosed by Glelen et al., US 20080123922 A1, the curved trajectories are not based on a fit to modified feature points of a modified 3D model of the patient’s brain. It would require a non-obvious modification of Essert et al., to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/ Primary Examiner, Art Unit 3793